On Motion for Rehearing.
MORROW, P. J.
In bill of exceptions No. 4, which is stressed in the motion for rehearing, appears the following: “Be it further remembered that thereafter the state offered to introduce the bottle and its contents in evidence before the jury, and that the defendant objected to the introduction of said bottle on the ground that the labels still remained thereon, and that the labels upon said bottle were hearsay declarations as to the defendant, not made in his presence, and were the self-serving acts and declarations of the witness, Clem A. Harkey. * * * Said bottle was permitted to be introduced and exhibited to the jury with said labels on it, which labels on each side of said bottle contained the following statements: ‘Purchased from Alvie Adams, May 16, 1927. Signed, Olem A. .Harkey, Initialed E. R. (Elmer Reed).’ ”
From the statement of facts it appears that Harkey testified that he delivered to the, sheriff the bottle of whisky which he had obtained from the appellant, but that before doing so he placed on it the label described in the original opinion; that the label was *774placed upon the bottle in the presence of the sheriff, Reed. Reed testified that he received a Dottle of whisky from the witness Harkey and that it had been in his possession ever since. It was produced at the trial and identified by Reed as the one he received from Harkey. Harkey also identified the bottle that he had gotten from the appellant and delivered to Reed. We do not understand that the label was introduced in evidence, but it seems to be the appellant’s position that the label should have been taken from the bottle before it was identified before the Jury. We .think that, position is untenable. The label, under the circumstances, was a part of the description of the bottle of whisky which the state claimed to have been purchased from the appellant. If the bottle had been produced without a label upon it, it would have failed in that particular to answer the description given of the bottle which Harkey testified he received from the appellant and delivered to the sheriff. It is obvious that the statement on the label that the bottle of wtuislcy was received from the appellant was not admissible as proving that fact. The appellant would have been within his rights in having the court tell the jury that the recitals in the label should- not be used against the appellant to prove the fact that the whisky was purohased from Mm, Prom what has been said it follows that, in our opinion, no reversible error was committed.
The motion for rehearing is overruled.